1                                                                       Honorable Christopher M. Alston

2

3

4

5

6                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
     In re:                                  )              Chapter 7
8                                            )              Bankruptcy No. 14-11665
     NOAH N. KEABLES,                        )
9                                            )
                   Debtor(s).                )
10                                           )
                                             )
11   BANKRUPTCY ESTATE OF NOAH N.            )              Adv. No.
     KEABLES, by and through Edmund J. Wood, )
12   Bankruptcy Trustee,                     )
                                             )
13                 Plaintiff,                )
                                             )              COMPLAINT TO RECOVER
14           v.                              )              POST-PETITION TRANSFER
                                             )
15   PAMELA KEABLES,                         )
     a/k/a Pamela McDaniel,                  )
16                                           )
                   Defendant.                )
17                                           )

18            COMES NOW Edmund J. Wood, the trustee herein, through counsel, The Livesey Law

19   Firm, and Rory C. Livesey, and alleges as follows:

20                                  I. PARTIES AND JURISDICTION

21            1.    Plaintiff is the duly qualified and acting trustee in this case.

22            2.    The court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

23   157 and 1334, 11 U.S.C. §§ 548, 549, 550 and 551, and Bankruptcy Rule 7001. This is a core

24   proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (E) and (H).

25




     COMPLAINT TO RECOVER                                                     THE LIVESEY LAW FIRM
                                                                              600 Stewart Street, Suite 1908
     POST-PETITION TRANSFER                                                   Seattle, WA 98101
     190506dCmp Page 1                                                        (206) 441-0826
1           3.      Debtor Noah N. Keables filed a Chapter 7 bankruptcy petition on March 7, 2014.

2    On the date of the filing the debtor was married to defendant Pamela Keables and the two constituted

3    a martial community.

4                                                II. FACTS

5           4.      Upon the filing of the Chapter 7 petition, certain real property located at 29905 - 8th

6    Place South, Federal Way, Washington 98003, became an asset of the estate. The legal description

7    and parcel number are as follows:

8                   Lot 8, Block 3, Marine Hills No. 1, according to the plat thereof
                    recorded in Volume 56 of Plats, Pages 98 and 99, in King County,
9                   Washington;

10                  Situate in the City of Federal Way, County of King, State of
                    Washington.
11
                    Parcel Number 5151600115.
12
     (“The Property”). The Property was the community property of the debtor and the defendant.
13
            5.      On July 6, 2017, the debtor transferred the Property to the defendant. The stated
14
     consideration was the property settlement in relation to the dissolution of marriage.
15
                                     III. FIRST CAUSE OF ACTION
16
            6.      The transfer occurred after the commencement of the above-referenced bankruptcy
17
     filing and the transfer was not authorized by any provision of the Bankruptcy Code, nor approved
18
     by order of the court.
19
            7.      The transfer by the debtor to the defendant is a voidable post-petition transfer
20
     pursuant to 11 U.S.C. §§ 549, 550 and 551 of the Bankruptcy Code.
21
                                    IV. SECOND CAUSE OF ACTION
22
            8.      In the alternative, the transfer by the debtor to the defendant was for less than a
23
     reasonably equivalent value in exchange for the transfer while the debtor was insolvent.
24
            9.      The transfer by the debtor to the defendant is an avoidable transfer under
25
     11 U.S.C. §§ 548, 550 and 551 of the Bankruptcy Code.



     COMPLAINT TO RECOVER                                                   THE LIVESEY LAW FIRM
                                                                            600 Stewart Street, Suite 1908
     POST-PETITION TRANSFER                                                 Seattle, WA 98101
     190506dCmp Page 2                                                      (206) 441-0826
1            WHEREFORE, the trustee prays that the defendant be ordered to surrender and deliver

2    possession of the Property of the estate described herein to the plaintiff forthwith, or, if the court so

3    orders, the value of the property, together with costs of suit incurred herein and for such other and

4    further relief as the court deems just and proper.

5            RESPECTFULLY SUBMITTED this 10th day of May, 2019.

6                                                    THE LIVESEY LAW FIRM

7
                                                             /S/ Rory C. Livesey
8
                                                     Rory C. Livesey, WSBA #17601
9                                                    Attorney for Plaintiff/Trustee

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     COMPLAINT TO RECOVER                                                      THE LIVESEY LAW FIRM
                                                                               600 Stewart Street, Suite 1908
     POST-PETITION TRANSFER                                                    Seattle, WA 98101
     190506dCmp Page 3                                                         (206) 441-0826
